          Case 1:20-cv-01462-TNM Document 7 Filed 06/11/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 MARK BAGLEY, et al.,

                        Plaintiffs,

                        v.                             Case No. 1:20-cv-01462 (TNM)

 AARP, Inc.,

                        Defendant.


                  ORDER FOR INITIAL SCHEDULING CONFERENCE

       To further the just, speedy, and economical management of this action, an Initial
Scheduling Conference is hereby set for July 9, 2020 at 10:00 a.m. The conference will take
place by telephone. Dial-in information will be emailed to counsel.

         Counsel are required to fully comply with Federal Rule of Civil Procedure 26(f) and
Local Civil Rule (“LCvR”) 16.3(c). To that end, counsel shall meet and confer as soon as
practicable, and at least twenty-one (21) days prior to the Initial Scheduling Conference (unless
the Initial Scheduling Conference is scheduled for a date fewer than twenty-one (21) days after
this Order, in which case counsel must meet and confer as soon as practicable). Counsel must
discuss each of the matters set forth in LCvR 16.3(c). In considering what form of alternative
dispute resolution the parties think the case is most suited to, counsel are reminded that among
their options are mediation, arbitration, early neutral evaluation, summary jury trial, or any other
form of alternative dispute resolution which can be tailored to the needs of their case.

         Counsel shall submit their Joint Statement addressing all topics listed in LCvR 16.3(c) no
later than fourteen (14) days following their meet and confer, or seventy-two (72) hours prior to
the Initial Scheduling Conference, whichever is earlier in time. See Fed. R. Civ. P. 26(f)(2);
LCvR 16.3(d). Counsel are also directed to include in their Joint Statement, or in a supplemental
pleading to be filed no later than seventy-two (72) hours prior to the Initial Scheduling
Conference, a brief statement of the case and the statutory basis for all causes of action and
defenses.

       Counsel are reminded to comply with the directives in this Court’s Standing Order,
including the provisions regarding communications with the Court, appearances at hearings, and
motions for re-scheduling.


                                                           /s/
                                                      TREVOR N. MCFADDEN, U.S.D.J.
